COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


FRANKLIN EQUIPMENT COMPANY
AND
CONTINENTAL INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 2059-95-1                           PER CURIAM
                                                 FEBRUARY 20, 1996
CLAUDETTE M. WOODLEY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
              (Ruth N. Carter; Midkiff & Hiner, on briefs),
              for appellants.

              (Gregory E. Camden; Rutter & Montagna, on
              brief), for appellee.



     Franklin Equipment Company and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that (1) Claudette M.

Woodley (claimant) proved a causal relationship existed between

her right carpal tunnel syndrome and her compensable February 22,

1994 injury by accident; and (2) claimant, who had not been

released to return to work, did not have a duty to market her

residual work capacity.     Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Rule 5A:27.

                 I.   Carpal Tunnel Syndrome/Causation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).   "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).
     In ruling that claimant met her burden of proving that her

right carpal tunnel syndrome resulted from her compensable

February 22, 1994 injury by accident, the commission found as

follows:
           The claimant testified that she had
           continuing arm pain following her injury on
           February 22, 1994. She did not seek medical
           treatment until April 1, 1994, approximately
           five weeks after her accident. At that time,
           Dr. [Glenn] Bidwell diagnosed a right
           shoulder sprain. However, on April 19, 1994,
           as reflected in his Attending Physician's
           Report, he noted complaints of right wrist
           discomfort which he attributed to the
           industrial accident. Dr. [J.M.] Britt,
             [Jr.], in his letter of August 25, 1994,
           opined that the claimant's right carpal
           tunnel syndrome was "related to an injury
           which occurred on the job while she was
           welding. . . ." in February 1994. He
           rendered this opinion after taking cognizance
           of a previously-neglected notation in his
           office notes concerning the February 1994
           incident. While we note the opinions of Drs.
           [James R.] Malcolm and [Herbert W.] Park, we
           find Dr. Britt's opinion more persuasive.


     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to accept the opinions of Drs.


                                 2
Bidwell and Britt, the treating physicians.     The commission was

also entitled to reject the opinions of Drs. Malcolm and Park,

who reviewed medical records at employer's request, but who never

examined claimant.   In cases of conflicting medical evidence,

"[t]he general rule is that when an attending physician is

positive in his diagnosis . . . , great weight will be given by

the courts to his opinion."      Pilot Freight Carriers, Inc. v.

Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986).     The

opinions of Drs. Bidwell and Britt, along with claimant's

description of her industrial accident and her history of ongoing

right arm symptoms since the February 22, 1994 injury by

accident, constitute credible evidence to support the

commission's decision.   "The existence of contrary evidence in

the record is of no consequence if there is credible evidence to

support the commission's finding."      Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

                           II.    Marketing
     The commission found that "claimant [had] not been released

in any capacity by either Dr. Bidwell or Dr. Britt."     The medical

records of Drs. Bidwell and Britt provide credible evidence to

support this finding.    Accordingly, we cannot find that the

commission erred in ruling that claimant was totally disabled

and, therefore, had no duty to market her residual capacity.

     For the reasons stated, we affirm the commission's decision.

Claimant's request for an order awarding attorneys' fees and




                                    3
costs is denied.

                   Affirmed.




                   4